IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-40508
                           Summary Calendar



                        ROGER EUGENE GRESHAM,

                                                Petitioner-Appellant,

                                versus

         ERNEST CHANDLER, Warden, United States Penitentiary,

                                                Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 1:01-CV-120
                          --------------------
                             October 4, 2002

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Roger Eugene Gresham, inmate # 29072-077, appeals the denial

of his petition for habeas relief filed pursuant to 28 U.S.C. §

2241.    Gresham’s claim that prison officials failed to protect him

from another inmate is not cognizable under 28 U.S.C. § 2241.     See

Spina v. Aaron, 821 F.2d 1126, 1128 (5th Cir. 1987).        Gresham’s

claim that he was denied due process at a disciplinary hearing also

is without merit inasmuch as the hearing met with the requirements


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
set forth in Wolff v. McDonnell, 418 U.S. 539, 556-57 (1974).

Last, Gresham’s claims that prison officials failed to follow their

own policies, without more, does not constitute a violation of due

process.    Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996).

Thus, the district court did not err when it denied Gresham’s

petition.   Henson v. U.S. Bureau of Prisons, 213 F.3d 897, 898 (5th

Cir. 2000).

     AFFIRMED.




                                 2